       Case 4:21-cr-00030-CDL-MSH Document 26 Filed 09/01/21 Page 1 of 1

                 IN THE UNITED STATES DISTRICT COURT FOR THE

                              MIDDLE DISTRICT OF GEORGIA

                                     COLUMBUS DIVISION


UNITED STATES OF AMERICA                       :
                                               :
       vs.                                     :       Case No: 4:21-cr-00030
                                               :
JUSTIN GARRETT,                                :
                                               :
       Defendant                               :


                          ORDER ON MOTION FOR CONTINUANCE

       Defendant JUSTIN GARRETT has moved the court to continue the pre-trial conference

of his case presently scheduled for a Pre-Trial Conference at 10:00 a.m. on September 7, 2021 and

to continue the trial of this case to the Court’s January 2022 jury trial term. The Government does

not oppose this motion.

       The Court finds that based on the circumstances outlined in the Motion, it is in the

interests of justice to grant said Motion, and that these interests outweigh the interest of the

Defendant and the public in a speedy trial. Failure to grant a continuance would deny counsel

reasonable time for effective preparation and could result in a miscarriage of justice.

Accordingly, the Motion for Continuance (Doc. 25) is GRANTED, and it is hereby ordered that

this case shall be continued to the January 2022 trial term. The delay occasioned by this

continuance shall be deemed excludable pursuant to the provisions of the Speedy Trial Act, 18

U.S.C. § 3161.

       It is SO ORDERED, this 1st day of September, 2021.




                                               s/Clay D. Land
                                               CLAY D. LAND
                                               UNITED STATES DISTRICT JUDGE
